         Case 3:19-cv-06462-EMC Document 152 Filed 02/18/21 Page 1 of 1




                                  OFFICE OF THE CLERK
                              UNITED STATES DISTRICT COURT
                                 Northern District of California

                                         CIVIL MINUTES


 Date: February 18, 2021            Time: 11:17-11:28=               Judge: EDWARD M. CHEN
                                          11 Minutes

 Case No.: 19-cv-06462-EMC          Case Name: James v. Uber Technologies Inc.

Attorney for Plaintiff: Shannon Liss-Riordan
Attorneys for Defendant: Theane Evangelis, Peter Squeri

 Deputy Clerk: Angella Meuleman                          Court Reporter: Belle Ball

                        PROCEEDINGS HELD BY ZOOM WEBINAR

Further Case Management Conference - held.

                                            SUMMARY

Parties stated appearances.

Parties’ request to move Motion for Clarification currently set for 3/11/2021 to 3/18/2021 is
granted. Resolution of Motion should not interfere or otherwise affect Class Notice Schedule.
Process is underway as scheduled. Parties anticipate that other than a few issues to further resolve,
finalizing class notification is on track. Parties to also agree on a Class Notice Administrator.
Court set target date of 3/25/2021 for notice of distribution to go out; 60-day opt-out period
thereafter. Any dispute or movement regarding the target date will be discussed at the motion
hearing on 3/18/2021.

Dispositive motions, including any cross-motions, filed no later than 21 days after opt-out
deadline. In event of cross-motions, parties to file in a staggered briefing order, containing 4 briefs
instead of 6 as follows: Plaintiff’s opening brief; Defendants’ opening/opposition brief; Plaintiff’s
reply/opposition brief; Defendants’ reply/opposition brief due. Parties to allow two weeks
between last reply brief and hearing date.

ADR: Parties directed to meet and confer to explore further negotiations for discussion at next
hearing.

Further Case Management Conference set 3/18/2021 at 1:30PM. Joint statement due 3/11/2021.
